Citation Nr: 1509347	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a bilateral eye disability.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.

6.  Entitlement to service connection for a cervical disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968, with additional service in the Navy Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and Lincoln, Nebraska, respectively.  

The RO in Lincoln, Nebraska, currently has original jurisdiction over the Veteran's claims.

In March 2013, the Veteran presented testimony at a personal hearing conducted at the Lincoln RO before a Decision Review Officer (DRO).  The Veteran also testified at a hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  Transcripts of these hearings have been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for bilateral hearing loss. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current degenerative joint disease and rotator cuff disease of the bilateral shoulders are related to service.

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed cataracts is related to service.

4.  In an August 1997 rating decision, the AOJ denied service connection for a low back condition.  The Veteran was notified of this decision and of his appeal rights, but did not timely appeal; nor was new and material evidence received within the following year.

5.  The evidence received since the August 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

6.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is related to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  Resolving all doubt in favor of the Veteran, degenerative joint disease and rotator cuff disease of the right shoulder were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Resolving all doubt in favor of the Veteran, degenerative joint disease and rotator cuff disease of the left shoulder were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Cataracts were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  Degenerative joint disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during his March 2014 hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for bilateral hearing loss.  See Board Hearing Transcript (Tr.) at 2.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it is dismissed.

II.  Bilateral Shoulder Disabilities 

The Veteran contends that he has bilateral shoulder disabilities as a result of injuries sustained while on active duty.  Specifically, the Veteran testified that he was responsible for carrying and recharging lead-acid batteries while on active duty and the weight of these batteries caused him to strain his shoulders.  See, e.g., Board Hearing Tr. 7.  

Service department records indicate that the Veteran's military occupational specialty (MOS) was an electrician.  Based on his MOS and credible testimony, the Board finds that his contentions regarding an in-service injury are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  An in-service injury has therefore been demonstrated.

Currently, the Veteran has been diagnosed with degenerative joint disease and chronic rotator cuff disease of the bilateral shoulders.  See A July 2011 VA examination report.  A current disability has therefore been demonstrated. 

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the currently diagnosed shoulder disabilities and his in-service injury.

In July 2011, after a clinical examination and a review of the Veteran's claims file, a VA examiner opined that the Veteran's bilateral shoulder disabilities were not related to his active duty service because the Veteran reported that he did not have shoulder problems when he separated from service.  Instead, the examiner noted that the Veteran reported that his problems developed within the past 1-2 years. 

In contrast, the Veteran submitted a statement from J.B., M.D., who reported that his bilateral shoulder disabilities are the result of repetitively lifting and carrying heavy batteries while on active duty.

Given its review of the record, the Board finds the evidence to be at least in equipoise in showing that the current bilateral shoulder disabilities are at least as likely as not due an injury sustained by the Veteran during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

III.  An Eye Disability

The Veteran contends that he has an eye disability as a result of in-service exposure to toxic fumes.  Specifically, the Veteran testified that he was responsible for mixing chemicals necessary to recharge lead-acid batteries while on active duty and the chemicals used in this process irritated his eyes.  See DRO Hearing Tr. 3, 7-8.  

As discussed, the Veteran's MOS was an electrician.  Based on his MOS and credible testimony, the Board finds that his contentions regarding an in-service eye injury are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  An in-service injury has therefore been demonstrated.

During an April 2013 VA examination, the Veteran was diagnosed with bilateral cataracts.  A current disability has therefore been demonstrated.  

In an April 2014 opinion, Dr. J.B. stated that the Veteran's bilateral eye condition is the result of his exposure to fumes emitted while recharging lead-acid batteries while on active duty.  It was noted that the Veteran was required to work in a confined area while the batteries were recharging and he was therefore exposed to hydrogen gases and sulfuric acid.  This is the only medical opinion of record to address the etiology of the Veteran's diagnosed cataracts.

Upon review, the record does not contain any evidence indicating that the Veteran's bilateral cataracts are not related to his active duty service.  Accordingly, service connection for a bilateral eye disability is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Low Back Disability

The Veteran is seeking service connection for a low back disability.  This claim was originally denied by the RO in an August 1997 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated August 15, 1997.  He did not appeal this decision and no new evidence was received within one year of the RO's decision.

The Veteran's claim was previously denied because there was no evidence that his diagnosed degenerative joint disease of the lumbar spine was related to his documented in-service complaints of back pain.  

Evidence associated with the claims file since August 1997 includes lay statements from the Veteran's wife and brother.  These statements indicate that the Veteran has experienced low back pain since his in-service injury.  The Veteran also submitted an April 2014 letter from Dr. J.B. which indicates that his degenerative joint disease of the lumbar spine is the result of his active duty service. 

Since the Veteran's claim was previously denied because there was no evidence of a nexus between the claimed in-service disease or injury and the current disability, the above-mentioned lay and medical statements are new and material evidence.  The claim is therefore reopened.

Turning to the merits of this issue, upon review, the record does not contain any evidence indicating that the Veteran's low back disability is not related to his active duty service.  Indeed, with a current disability established, as well as credible supporting evidence of an in-service injury, and a favorable nexus opinion by Dr. J.B., service connection for degenerative joint disease of the lumbar spine is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for degenerative joint disease and rotator cuff disease of the right shoulder is granted. 

Service connection for degenerative joint disease and rotator cuff disease of the left shoulder is granted.

Service connection for bilateral cataracts is granted.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.


REMAND

The Veteran contends that he has a cervical spine disability as a result of carrying heavy batteries while on active duty.  In support of his claim the Veteran submitted an April 2014 statement from Dr. J.B. which indicates that the Veteran's "cervical spine condition" is the result of repeatedly lifting and carrying heavy batteries while on active duty.  Upon review, however, the exact nature of the Veteran's cervical spine disability is unclear. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his cervical spine disability.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since December 2013. 

The AOJ should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed cervical spine disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

a. The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability had causal origins in service or is otherwise related to the Veteran's active duty service, to include as related to the Veteran's account of carrying heavy batteries.  

b. In addition, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability was caused or aggravated by the Veteran's service connected low back disability.   

The examiner is advised that the term "as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  Additionally, the Board advises that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


